Citation Nr: 0127805	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  96-25 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the right knee, with history of anterior 
cruciate ligamentous laxity and subpatellar chondromalacia 
with synovitis and degenerative changes, rated 10 percent 
disabling.

2.  Entitlement to an increased rating for a five-inch 
anterior scar of right patellar tendon and three-inch scar 
laterally at the right distal femur, rated 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a mid 
shaft fracture of the left tibia, with internal derangement 
of the left knee and subpatellar chondromalacia, rated 10 
percent disabling.

4.  Entitlement to an increased rating for residuals of a mid 
shaft fracture of the left tibia, with muscle herniation of 
the left lower extremity, rated 10 percent disabling.

5.  Entitlement to an increased rating for residuals of a 
fracture of the left first and second metacarpals, with 
rotation abnormality of the second metacarpal, rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 1994 from the Salt Lake 
City Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board disposed of several matters and 
remanded the remaining issues in September 1997, for 
additional development to include VA examinations.  

While the case was in remand status, the RO issued a 
September 2000 rating decision which re-rated the veteran's 
right knee disability as follows: The 20 percent rating that 
had been assigned under Code 5257 for right knee impairment 
was separated into a 10 percent rating under Code 5257 and a 
10 percent rating under Code 7804 for painful scarring of the 
right knee, effective April 1, 1999.  The RO has continued to 
rate the right knee disorder and the scar separately.  This 
change did not result in a reduction of benefits for the 
right knee disability, which is still rated as 20 percent 
disabling overall.  See 38 C.F.R. § 3.105(e), Gifford v 
Brown, 6 Vet. App. 260 (1994), aff'd 41 F. 3d 1520 (1994).  

Regarding the residuals of mid shaft fracture, left tibia 
with internal left knee derangement and subpatellar 
chondromalacia, the RO continued assigning a 10 percent 
evaluation under Code 5262 for impairment of the tibia and 
fibula throughout the pendency of this appeal.  However, in a 
November 1995 rating decision, the RO granted service 
connection for a muscle herniation as a separate 
manifestation of the left tibia fracture, and assigned a 10 
percent evaluation for this disability under Code 7804 for a 
scar on the basis that it more closely resembled a tender and 
painful scar.  In the September 2000 rating decision, the RO 
rated the muscle herniation as 20 percent disabling under 
Code 5399-5312, effective April 1, 1999.

Thus the Board has recharacterized the issues to reflect 
these separate evaluations assigned for the right knee and 
left leg disabilities.  

The RO has returned the case to the Board.  The issues 
concerning entitlement to an increased rating for the right 
knee disorder, to include the separate rating for right knee 
scarring, are not ready for appellate review and will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence designated by 
the veteran and provided him with medical examinations in 
order to assist him in substantiating his claim for VA 
compensation benefits.

2.  The residuals of left tibial fracture with internal 
derangement of the left knee are manifested by subjective 
complaints of knee pain with recent findings of full range of 
motion, with no pain, weakness, incoordination, or lack of 
endurance.  

3.  The residuals of left tibial fracture with muscle 
herniation to the left lower extremity are manifested by 
tenderness and soft tissue swelling of the left lower leg.  

4.  The residuals of a fracture of the left first and second 
metacarpals are manifested by a fully functional first 
metacarpal and a 35 degree rotational deformity of the second 
metacarpal which overlaps the third metacarpal and causes 
problems in forming a fist.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of fracture of the left tibia with derangement of 
the left knee are not met.  38 U.S.C.A. §§ 1155, (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000 (codified 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5260, 5261, 5262 (2001).

2.  The criteria for rating in excess of 10 percent for 
residuals of fracture of the left tibia with muscle hernia of 
the left leg are not met. 38 U.S.C.A. § 1155 (West 1991& 
Supp. 2000); Veterans Claims Assistance Act of 2000 (codified 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.102, 4.56, 4.73, Diagnostic Code 5312 
(2001); 38 C.F.R. §§ 4.56, 4.72, 4.73, Diagnostic Code 5312 
(1996).

3.  The criteria for a rating in excess of 10 percent for 
residuals of fracture of the left thumb and left index finger 
have not been met. 38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000 (codified at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5225 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that in a June 1986 report of 
medical history, the veteran reported that he was right 
handed.  He was in a motor vehicle accident in October 1991.  
He sustained fractures of the first metacarpal (the thumb) 
and second metacarpal (the index finger) of the left hand and 
a fracture of the left mid tibial shaft as a result of this 
accident.  Regarding the left tibial fracture, the veteran 
underwent an open reduction and internal fixation of the left 
tibia in November 1991.  At the same time in November 1991, 
he also underwent open reduction and internal fixation 
procedures on his left index finger and his left thumb 
fractures.  A November 1992 Medical Board report reflects the 
residuals of the veteran's injuries were status post open 
reduction/internal fixation of left tibia with healed 
fracture and status post open reduction/internal fixation of 
healed left index and middle carpal fractures.  

X-rays of September 1993 revealed a stable healing fracture 
of the mid left tibial shaft, post open reduction of fracture 
(ORIF); and stable first and second metacarpal fractures with 
interval healing.  In September 1993, the veteran underwent 
surgery to remove retained hardware from his left tibia.  The 
surgical report reflects that the left leg had a 25-
centimeter anterolateral tibia scar and an overlying muscle 
herniation.  The left leg was neurovascularly intact.  
Hardware removed from the left tibia was described as a DC 
plate with 12 screws.  Some bony overgrowth of the plate was 
shown, which required some bone removal to access the plate.  

A December 1993 Medical Board report reflects malunion of the 
left index metacarpal with crossover deformity of the index 
and middle fingers.  Regarding the left leg, examination 
showed the wounds to be well healed.  The left hand had well 
healed dorsal scars over the thumb, metacarpal and dorsal web 
space.  There was an angular deformity and malunion of the 
index metacarpal with a crossover deformity of the index on 
top of the middle finger.  Active and passive ranges of 
motion of the metacarpophalangeal (MCP) and interphalangeal 
(IP) joints of all fingers were normal in the left hand.  The 
veteran was neurologically intact in the left upper extremity 
with the exception of some dysthesia around the original 
scars.  The pertinent diagnoses reflected in the December 
1993 Medical Board report include left tibial fractures, 
status post open reduction and internal fixation with 
hardware removal, and left index and metacarpal fractures, 
status post open and internal fixation with malunion.  The 
December 1993 Medical Board report contains the 
recommendation that the veteran be discharged as medically 
unfit for further service.

The report of a July 1994 VA examination shows the veteran's 
history of having fractured his left index finger and left 
thumb, as well as having fractured his left tibia and injured 
the left knee as the result of an October 1991 accident.  
Examination revealed that the left thumb had excellent motion 
and flexion of the metacarpal (MCP) joint, with 40 degrees 
extension and 180 degrees flexion, which was normal.  There 
was a well-healed three-inch scar over the distal metacarpal 
and proximal phalanx of the left thumb.  There was also a 
three inch scar over the mid portion of the index finger.  
There was a rotational abnormality in healing, with 30 
degrees rotation to the ulnar aspect.  He was unable to make 
a full fist because of the overriding of the second finger 
over the third finger.  The motion of the index finger was 
completely normal; the MCP flexed to 90 degrees and extended 
to 180 degrees.  The proximal MCP joint flexed to 110 degrees 
and extended to 180 degrees, but with the rotation of the 
metacarpal the veteran had difficulty grasping items with the 
entire hand.  

Regarding the left leg, the July 1994 orthopedic examination 
report reveals that he complained of some difficulty climbing 
and descending stairs due to problems with the left knee.  
The left knee flexed to 135 degrees and extended to 180 
degrees, and had 2+ patellar crepitation.  The left 
collateral cruciate ligaments were intact.  The circumference 
of the left quadriceps was an inch larger than the right 
quadriceps. The diagnoses included fracture of the left 
second metacarpal with 30 degrees of abnormal rotation and 
hitting process with abnormalities of the grip of the hand 
and inability to make a complete fist.  Also diagnosed was a 
fracture of the left tibia mid-shaft, with internal fixation, 
a 10 inch scar on the anterior aspect, and pain on walking 
more than one block or standing for over 5 to 10 minutes, 
with no remaining deformity of the tibia.  Also diagnosed was 
internal derangement of the left knee, with subpatellar 
chondromalacia, no external deformity and no limitation of 
motion.   

In a November 1994 rating decision, the RO granted service 
connection for fractures of the left first and second 
metacarpals and assigned a 10 percent evaluation.  The RO 
also granted service connection for midshaft fracture of the 
left tibia, with internal derangement of the left knee and 
subpatellar chondromalacia, and assigned a 10 percent 
evaluation.  The veteran appealed this original rating 
decision.  

The report of a 1995 VA examination reflects the veteran's 
history.  Examination of the left hand revealed limitation of 
motion of his left index finger and no limitation of motion 
of the thumb.  The distal interphalangeal joint of the left 
index finger was could be flexed to 0 degrees actively, and 
to 60 degrees passively.  Extension was to 180 degrees.  The 
range of motion of the distal interphalangeal joint of the 
left index finger was 0 degrees.  The left index finger 
proximal interphalangeal joint flexed to 100 degrees and 
extended to 180 degrees and the MCP joint flexed to 85 
degrees and extended to 180 degrees.  The distal tip of the 
left index finger's MCP joint exhibited 20 degrees of ulnar 
rotation so that when the veteran made a fist, the index 
finger crossed over the middle finger due to this 20 degree 
rotational abnormality.  Grip strength of his left hand was 
significantly less than the right (dominant) hand.  He had 60 
units of grip strength in the left hand compared to 100 units 
of grip strength on the right.  The reduced left hand grip 
strength was secondary to the slight limitation of motion of 
the index finger and the rotational anomaly of the distal 
fragment described.   Scars over both the thumb and index 
finger were described as well healed.  

The July 1995 VA examination report reflects left leg 
findings of some mild muscle herniation in the area of 
placement of a plate on the veteran's left tibia.  Problems 
with the left knee secondary to the tibial fracture were also 
noted.  The left knee flexion was said to be 135 degrees and 
extension was said to be 180 degrees, with total range of 
motion shown to be 135 degrees.  The left knee showed 1+ 
subpatellar crepitation, later described as 2+.  Collateral 
and cruciate ligaments were intact.  There was no quadriceps 
atrophy shown.  The muscle herniation of the left tibial 
compartment was described as not truly a herniation, but 
rather some swelling overlying the scar, which was present at 
the anteromedial aspect of the upper anterior tibial 
compartment.  The scar was five inches in length and a half 
inch wide.  When the veteran stood and put compression on the 
anterior tibial compartment, the scar would protrude 
approximately a half inch but there was no fascial defect to 
be called a hernia at that time.  

The diagnoses reflected in the July 1995 VA examination 
report were fractures of the left first and second 
metacarpals with abnormalities as noted; internal derangement 
of the left knee with subpatellar chondromalacia, but no 
ligamentous laxity of the anterior cruciate or collateral 
ligaments, and no limitation of motion or effusion of the 
knee.  Also diagnosed was fracture of the left tibia with 
mild deformity of the anterior aspect of the anterior tibial 
compartment, as described, with approximately 1/2 inch of 
protrusion along the scar, with no actual fascial defect or 
muscle herniation.  A July 1995 X-ray report reflects normal 
left knee findings.

VA treatment records from Salt Lake City dated in 1996 
pertain to treatment for the veteran's right knee problems.  

The report of an April 1999 VA examination reveals the 
veteran's complaints of the left hand occasionally falling 
asleep in all five digits; otherwise he had no numbness.  He 
had some complaints left hand weakness.  The left leg was 
described as having moderate left knee pain and the left 
lower leg had some pain and some anterior numbness.  The left 
leg was tender anteriorly.  The left knee had no collapsing 
or locking.  The left ankle and foot were okay.  The 
veteran's primary subjective complaints were of easy fatigue 
and weakness at the left knee, which flared up with activity.  
The secondary complaint encompassed the pain and tenderness 
of the left lower leg.  The history of left leg surgeries, 
involving fracture reduction and removal of the metal 
fixation, was noted, as was the history of the left hand 
surgery limited to reduction of the index finger and thumb 
fracture.  

The April 1999 VA examination report reflects that the 
veteran was able to fully extend all digits of his hands, and 
he could fully flex eight digits.  There was full opposition 
and flexion of his thumbs of each hand and their motions were 
the same actively and passively.  Sensation and intrinsic 
muscle functions were normal in both hands.  His left hand 
had a two inch surgical scar over the thumb metacarpal and 
another one over the index metacarpal.  There was a moderate 
tenderness at the index metacarpal.  The left index 
metacarpal had a rotation deformity; it was rotated counter 
clockwise 35 degrees looking at the metacarpal from the end 
of the finger.  The index and middle fingers overlapped due 
to this rotation deformity.  

Regarding the veteran's left leg, left knee range of motion 
was 0 to 140 degrees, both actively and passively.  There was 
no increase in joint fluid at the knee.  There were patellar 
pain and crepitation, described as moderate, and a negative 
Lachman test.  The left lower leg had a well-healed surgical 
scar anteriorly over the full length.  Sensation was 
described as decreased lateral to the scar in the middle 
third of the leg.  There was a muscle bulge of 3/8 inch in an 
area of 2 by 3 inches.  This was the tibialis anterior in the 
middle third of the leg.  There was a fascia defect in that 
area.  The tibia and fibula of the left leg were nontender.  
The muscles were also nontender, except for the tibialis 
anterior.  The circumferences of both legs were equal.  

The pertinent diagnoses were (1) left hand, status post 
surgery regarding fracture of the index and middle 
metacarpals, all well healed except for a continuing rotation 
abnormality diagnosed as malunion at the index metacarpal, 
with continued pain and tenderness mainly at the index 
metacarpal and bothersome scarring, with some irritation from 
the fixation metal; (2) status post reduction and internal 
fixation of left tibial fracture, well healed, with continued 
pain and tenderness of the left lower leg diagnosed as 
bothersome scarring plus a moderate muscle hernia at a fascia 
defect; and (3) orthopedic symptoms probably somewhat 
increased by chronic tension and/or depression.  The examiner 
expressed an opinion that the veteran also had some 
subjective symptoms, which would be adequately represented by 
a 25 degree decrease in flexion of each knee.  Also, problems 
with flare-ups were noted, and reportedly would be adequately 
represented by a 20 degree decrease in flexion of either 
knee.  Additional muscular problems were noted to be present 
in the left leg as diagnosed above.  There were subjective 
visible signs of pain on knee movements exhibited facially.  
Functionally, the veteran was described as a poor candidate 
for work that was mostly standing or walking.  

VA treatment records from Portland, Oregon dated in 1999 
through 2000 reflect some findings of left leg 
symptomatology.  A March 1999 treatment record reflects 
treatment for left knee pain and gives a history of the 
veteran's left knee as being status post ACL repair.  
Findings in March 1999 include a normal range of motion of 
the knee, negative drawer signs, and no evidence of effusion 
or erythema.  A mild herniation of the left anterior tibialis 
muscle was present.  April 1999 VA treatment records again 
refer to the veteran's left knee as having had an ACL repair.   
VA progress notes from April 1999 reflect pertinent left knee 
findings of 0-125 degrees range of motion with no valgus or 
varus laxity, negative anterior drawer sign and negative 
McMurray's.  The left leg was nontender along the surgical 
site at the anterior shin and the calf was nontender.  (The 
1999 treatment records that refer to a left knee ACL repair 
appear to be erroneous in light of the rest of the medical 
evidence, including the most recent VA examination reports, 
showing that ACL repair was performed on the right knee, and 
no evidence of residuals of such surgery to the left knee.)  

An October 2000 private medical report by D.C. Mackay, M.D., 
reflects findings of residual anterior muscle hernia of the 
veteran's left tibia.  Another October 2000 treatment record 
primarily addresses ankle sprains, but also mentions some 
complaints of the left knee starting to hurt.  

The report of an August 2001 fee basis examination for VA 
purposes reflects the veteran's complaints of increasing left 
knee pain following ACL reconstruction on his right knee.  
Current complaints included pain, weakness, stiffness, 
swelling, inflammation, instability and fatigue.  He gave a 
history of the left knee hurting more ever since ACL surgery 
on his right knee caused him to put more stress on the left.  
The veteran described sharp pain every time he took a step.  
His walking was said to be limited to a block and he could 
not run.  The specific history of the left tibia fracture and 
sequale was recounted.  His current complaints were of 
swelling of the left tibia and left leg.  He described 
constant flare ups while standing or walking daily.  He 
claimed to take Motrin for relief.  

On examination the veteran's gait was noted to be normal, 
with limitation of function of standing and walking, 
particularly walking long distances.  The scar on the 
anterior left leg was described as about 40 centimeters long 
and 1 centimeter wide.  The scar was linear, without 
underlying tissue loss, disfigurement, keloid formation or 
limitation of function.  The left leg was 1 centimeter longer 
than the right.  The bones showed no sign of inflammation, 
deformity or osteomyelitis.  There were no constitutional 
signs of any type of bone disease.  The appearance of the 
right knee joint was normal, with full range of motion.  
Drawer and Mcmurray tests were normal.  There was no pain, 
weakness, incoordination, fatigue or lack of endurance.  The 
left ankle joints were also described as normal and the feet 
showed no signs of abnormal weight bearing.  Lower motor 
function was described as good.  Sensory function and 
reflexes were normal in the lower extremities.  Left knee X-
rays reflected normal findings.  X-rays of the left 
tibia/fibula showed residual thickening, indicative of a 
healed fracture of the midshaft as well as considerable soft 
tissue swelling.  

The diagnoses reflected in the August 2001 report were left 
knee chondromalacia, currently asymptomatic, and status post 
left tibia midshaft fracture with residual soft tissue 
swelling.  The remarks on functional limitations were that 
the veteran had sharply diminished exercise capacity.  His 
main functional limitations were to avoid climbing stairs, 
pushing a lawnmower, walking long distances, and carrying 
heavy objects as these all caused pain.  

General Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule). 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. § 4.2 
(2001); Francisco v. Brown, 7 Vet. App. 55 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous. Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings, nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25. However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the veteran for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2001).

Criteria for Residuals of Fracture of the Left Tibia with 
Knee Impairment

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. § 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse. Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable. Id.

Normal knee motion is from zero degrees extension to 140 
degrees flexion. See 38 C.F.R. § 4.71, Plate II (2001).  
Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2001).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  A 
20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees. A 20 percent 
evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation may be assigned where the 
evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees. 
And finally, where extension is limited to 45 degrees a 50 
percent evaluation may be assigned. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

Diagnostic Code 5262, 38 C.F.R. § 4.71a, provides for 
disability evaluations based on impairment of the tibia and 
fibula.  Where there is nonunion with loose motion, requiring 
a brace, a 40 percent evaluation is warranted. Where there is 
malunion with marked knee or ankle disability, a 30 percent 
evaluation is warranted. Malunion with moderate knee or ankle 
disability warrants assignment of a 20 percent evaluation, 
and with slight knee or ankle disability a 10 percent 
evaluation is warranted.

Diagnostic Code 5257, 38 C.F.R. § 4.71a, (2001), provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  Id.

Criteria for Residuals of Left Tibia Fracture with Muscle 
Hernia 

The Schedule provides a 10 percent disability rating for 
superficial scars that are tender and painful on objective 
demonstration or for superficial scars that are poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2000).  The Schedule provides 
that other scars are to be rated based on limitation of 
function of the affected part. 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2001).

The residuals of fracture to the left tibia are currently 
evaluated as 10 percent disabling under Diagnostic Code 5312, 
injury to Muscle Group XII.  38 C.F.R. § 4.73.  Muscle Group 
XII encompasses the anterior muscles of the leg, which 
function in dorsiflexion, extension of the toes, and 
stabilization of the arch. 

The Schedule provides a zero percent rating for slight injury 
to MG XII, a 10 percent rating for moderate injury to MG XII, 
a 20 percent rating for moderately severe injury to MG XII, 
and a 30 percent rating for severe injury to MG XII.  38 
C.F.R. § 4.73, Diagnostic Code 5312 (2001).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2001).  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54 (1996).

Muscle Group damage is categorized as mild, moderate, 
moderately severe and/or severe and evaluated accordingly.  
38 C.F.R. § 4.56.  In that regard, the Board is aware that 
the rating criteria for muscle group injuries were changed, 
effective July 3, 1997. See 38 C.F.R. §§ 4.55-4.73 Diagnostic 
Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were removed 
and reserved).  The defined purposes of these changes were to 
incorporate updates in medical terminology, advances in 
medical science, and to clarify ambiguous criteria.  The 
comments also clarify that these were not intended as 
substantive changes.  See 62 Fed.Reg. No. 106, 30235-30237.

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal;

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged;

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement;

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles. (i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles. (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for Treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 3, 
1997).

In pertinent part, 38 C.F.R. § 4.55, as amended at 62 Fed. 
Reg. 30235 (June 3, 1997), is as follows:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:  
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  (2) In the case of 
an ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.

Criteria for Residuals of Fracture of the Left Thumb and 
Index Finger

Limitation of function of the fingers is rated under 
Diagnostic Codes 5216 to Diagnostic Code 5227.  See 38 C.F.R. 
§ 4.71a (2001).  Specifically, Diagnostic Codes 5216 to 5219 
set forth the criteria for rating unfavorable ankylosis of 
multiple fingers.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5216 to 5219.  Diagnostic Codes 5220 to 5223 set forth the 
rating criteria for favorable ankylosis of multiple fingers.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5220 to 5223 (2001). 
Diagnostic Codes 5224 to 5227 set forth the rating criteria 
for ankylosis of individual fingers.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5224 to 5227 (2001).

As to limitation of motion, possible applicable criteria 
include:

Multiple Fingers: Unfavorable Ankylosis-- In classifying the 
severity of ankylosis and limitation of motion of single 
digits and combinations of digits the following rules will be 
observed: (1) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as amputation. 
(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis. 
(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable. (4) 
With the thumb, the carpometacarpal joint is to be regarded 
as comparable to the metacarpophalangeal joint of other 
digits.

For unfavorable ankylosis of two fingers of one hand, 
specifically the thumb and index finger, a 40 percent rating 
is warranted for the major hand and 30 percent rating is 
warranted for the minor hand.  Diagnostic Code 5219. 

(a) Extremely unfavorable ankylosis of the fingers, all 
joints in extension or in extreme flexion, or with rotation 
and angulation of bones, will be rated as amputation. (b) The 
ratings for codes 5216 through 5219 apply to unfavorable 
ankylosis or limited motion preventing flexion of tips to 
within 2 inches of median transverse fold of the palm. (c) 
Combinations of finger amputations at various levels, or of 
finger amputations with ankylosis or limitation of motion of 
the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations. With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.

Multiple Fingers: Favorable Ankylosis: In classifying the 
severity of ankylosis and limitation of motion of single 
digits and combinations of digits the following rules will be 
observed: (1) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as amputation. 
(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis. 
(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable. (4) 
With the thumb, the carpometacarpal joint is to be regarded 
as comparable to the metacarpophalangeal joint of other 
digits.

For favorable ankylosis of two fingers of one hand, 
specifically the thumb and index finger, a 30 percent rating 
is warranted for the major hand and 20 percent rating is 
warranted for the minor hand.  Diagnostic Code 5223. 

(a) The ratings for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips to within 2 inches of the transverse fold of the 
palm. Limitation of motion of less than 1 inch in either 
direction is not considered disabling. (b) Combination of 
finger amputations at various levels, or of finger 
amputations with ankylosis or limitation of motion of the 
fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations. With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.

For favorable ankylosis of two fingers of one hand, 
specifically the thumb and index finger, a 30 percent rating 
is warranted for the major hand and 20 percent rating is 
warranted for the minor hand.  Diagnostic Code 5223. 

For an unfavorable ankylosis of an individual finger, 
specifically the thumb, a 20 percent rating is warranted for 
the thumb of either the major or minor hand.  A favorable 
ankylosis of the thumb of either the major or minor hand 
warrants a 10 percent rating.  Diagnostic Code 5224. 

For an unfavorable ankylosis of an individual finger, 
specifically the index finger, a 10 percent rating is 
warranted for the index finger of either the major or minor 
hand.  A favorable ankylosis of the index finger of either 
the major or minor hand also warrants a 10 percent rating.  
Diagnostic Code 5225. 

Note: Extremely unfavorable ankylosis will be rated as 
amputation under diagnostic codes 5152 through 5156.

Analysis-- Preliminary Matter

It must be noted initially, that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000,  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).   
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In the 
instant case, the RO has obtained VA outpatient treatment 
records identified by the veteran and afforded him several VA 
compensation examinations, the reports of which are of 
record.  The RO also sent the veteran a detailed letter 
addressing the evidence needed in July 2001.  The veteran's 
representative replied in November 2001 that all pertinent 
evidence was of record.  Thus, the Board finds that all 
relevant evidence has been obtained and that the duty to 
assist has been satisfied.  Veterans Claims Assistance Act of 
2000, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).         

The Board is also cognizant of the fact that this appeal 
arises from the veteran's dissatisfaction with his initial 
rating following the grant of service connection for the 
residuals of the left tibia fracture and the fractures to the 
left first and second metacarpals.  In such a case, the 
United States Court of Appeals for Veterans Claims has held 
that separate or "staged" ratings must be assigned where the 
evidence shows varying levels of disability for separate 
periods of time.  Fenderson, supra.  The Board has undertaken 
a longitudinal review of the evidence in this case in light 
of this fact. 

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Analysis--Residuals of Left Tibial Fracture with Impairment 
of Knee

The medical evidence reflects that the veteran's left knee 
impairment is best evaluated under Code 5262 for impairment 
of the tibia and fibula.  There is no evidence of left knee 
arthritis in the record.  This is confirmed by the most 
recent normal left knee findings on X-ray demonstrated in the 
August 2001 fee basis examination.  Therefore there is no 
need to consider Code 5003 for arthritis or determine whether 
separate evaluations are needed for instability and loss of 
motion pursuant to VAOPGCPREC 23-97 (July 1, 1997).

The evidence does not show that at any time the veteran's 
left knee impairment is more than 10 percent disabling due to 
limitation of motion.  Repeatedly his left knee range of 
motion has been shown to be greater than the criteria for a 
zero percent evaluation under Code 5260 and 5261.  The VA 
examination reports of July 1994 and July 1995 showed 135 
degrees flexion and 180 degrees extension.  Normal range of 
motion is described as 140 degrees extension and 0 degrees 
extension.  See 38 C.F.R. § 4.71, Plate II.  However, full 
extension may also be described as 180 degrees.  Thus, the 
veteran lacked only 5 degrees of full flexion.  The April 
1999 VA examination revealed normal motion of 0 to 140 
degrees, with moderate pain and crepitation.  The examiner 
allowed that the motion would be limited by 20 to 25 degrees 
in flexion due to subjective complaints of pain or flare ups.  
This still would allow for 115 to 120 degrees of flexion, 
which is greater motion than would warrant a zero percent.  
The VA treatment notes also show a left knee range of motion 
from 0 to 125 degrees in April 1999.  Finally the August 2001 
fee basis examination shows the left knee to have a full 
range of motion, with no pain, weakness, incoordination or 
lack of endurance.  Thus the evidence overall is against a 
higher evaluation for limitation of left knee motion under 
Code 5260 or 5261.  

The left knee disability also is also not shown to have more 
closely approximated malunion of the tibia and fibula with 
moderate knee disability so as to warrant a 20 percent rating 
under Code 5262.  The overall record has shown the veteran's 
left knee disability to be slight.  In July 1994 and July 
1995, there were some findings of left knee crepitation, but 
otherwise there were no significant objective findings of 
left knee disability.  The April 1999 examination report also 
shows no significant left knee findings other than some 
moderate crepitation.  In particular the most recent 
examination reflects normal knee findings, and the diagnosis 
reflects that left knee chondromalacia to be currently 
asymptomatic.  Thus the evidence is against an evaluation 
greater than the currently assigned 10 percent rating for the 
left knee disability under Code 5262.  

The evidence is also against a higher evaluation for the left 
knee disability under Code 5257.  There is no evidence of 
recurrent subluxation or lateral instability shown in the 
above described VA examination reports and medical evidence.  
Thus, this Code is not for application.  Nor is there 
evidence of a left knee disability that would warrant more 
than a 10 percent evaluation under any other applicable 
codes; there is no evidence of ankylosis or of dislocated 
semilunar cartilage.  In sum, the preponderance of the 
evidence is against a rating greater than 10 percent for the 
residuals of left tibia fracture in respect to left knee 
disability.  

Analysis--Residuals of Left Tibial Fracture with Muscle 
Impairment

Having determined that an increased evaluation is not 
warranted for the veteran's left tibia fracture residuals 
based on knee impairment, the Board must now consider whether 
an increased rating is warranted for muscle impairment.  
Currently the veteran is receiving a separate 10 percent 
evaluation under Code 5312.  The evidence reveals that the 
residuals of the left leg fracture are manifested as a muscle 
hernia, with no more than moderate impairment.  Initially, 
this was described as not a true herniation in the July 1995 
VA examination report, but rather as some swelling underlying 
the surgical scar.  Accordingly this was evaluated as a 
tender and painful scar by the RO up to March 31, 1999, and 
there is no additional evidence to suggest that a higher 
evaluation would be warranted for this under this any other 
code.  

The evidence as of March 1999 describes the presence of a 
mild herniation of the veteran's anterior tibialis muscle.  
The VA examination report of April 1999 reflects the presence 
of a 3/8 inch muscle bulge in a 2 by 3 inch area and fascia 
defect in that area.  Some tenderness was described in that 
area and it was assessed as a moderate muscle hernia and 
fascia defect.  The scar was described as well healed by the 
time of this examination.  Thus, there is no evidence that a 
separate evaluation for tender and painful scar is currently 
warranted.  The muscle herniation was more recently described 
in the August 2001 fee basis examination report as residual 
soft tissue swelling.  The same examination revealed normal 
sensory function in the lower extremity.  The disability was 
described in terms of functional limitations in climbing 
stairs, pushing a lawnmower, walking long distances and 
carrying heavy objects.  The bulk of the evidence reflects 
that the muscle herniation is no more than moderate.  There 
is no evidence shown that it is consistent with the criteria 
for moderately severe muscle disability.  There is no 
evidence of loss of deep fascia, muscle substance or firm 
resistance of muscle as compared to the sound side.  There is 
also no historical evidence of prolonged hospital treatment 
for a muscle wound.  In light of the evidence demonstrating 
no more than a moderate left leg muscle hernia, a rating 
greater than 10 percent is not warranted under Code 5312.  
The evidence as to this matter is not in equipoise.

Analysis---Left Hand 

The veteran's service-connected disability, residuals of a 
fracture of the thumb and distal phalanx right index finger, 
is not specifically listed in the rating schedule.  See 38 
C.F.R. § 4.20.  The RO has evaluated the veteran's disability 
under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5225 (ankylosis of the index 
finger).  As this diagnostic code approximates the veteran's 
symptomatology with regard to limitation of motion, the Board 
finds that the veteran's service-connected disability is 
appropriately evaluated under Diagnostic Code 5225.  

In this case, the overall evidence has shown the veteran's 
left hand disability to stem from a malunion of the left 
index finger.  The thumb has been shown to be fully healed, 
with no limitation of motion.  In July 1994 the left thumb 
had excellent motion, and the scar was well healed, as was 
the index finger scar.  However the left index finger was 
noted to have a rotational abnormality in healing, with 30 
degrees rotation to the ulnar aspect, which rendered the 
veteran unable to make a full fist due to overlapping the 
middle finger.  In the July 1995 VA examination the left 
thumb had full motion, and the limitation of motion of the 
left index finger was in the distal interphalangeal joint 
only at 0 degrees.  The most significant abnormality shown in 
the July 1995 VA examination was a 20 degree rotational 
deformity of the index finger that caused this finger to 
overlap the middle finger when forming a fist.  

The most recent VA medical examination of the left hand, 
performed in April 1999, shows evidence of a rotational 
deformity in the veteran's left index finger only.  This was 
diagnosed as a malunion at the index metacarpal.  The 
examiner noted a rotational deformity of the left index 
finger 35 degrees counter clockwise, which overlapped the 
left middle finger.  This overlap was shown to cause problems 
in functions such as forming a fist and gripping things.  The 
index finger was also described as "bothersome scarring plus 
some irritation from the fixation metal."  No other medical 
evidence subsequent to this examination pertains to left hand 
problems.  This evidence clearly supports a compensable 
evaluation of 10 percent by analogy to the level of 
impairment contemplated for unfavorable ankylosis of the 
index finger under 38 C.F.R. § 4.71a, Diagnostic Code 5225.  
The veteran's left thumb showed no signs of impairment on 
most recent examination of April 1999 and there was no 
subsequent medical evidence generated that reflects 
otherwise.  The thumb exhibited a full range of motion and 
exhibited no evidence of disability.  Therefore the 
applicable Codes for thumb impairment are not for 
consideration in this case.

The 10 percent evaluation for the veteran's left index finger 
disability is the maximum evaluation available under 38 
C.F.R. § 4.71a, Diagnostic Code 5225. A higher rating for the 
veteran's right index finger disability may be assigned if 
the evidence shows amputation of the right index finger.  
However, there are no clinical data to substantiate extremely 
unfavorable ankylosis so as to rate the veteran's left index 
finger disability pursuant to the diagnostic code related to 
amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5153.

Since the veteran is assigned the maximum 10 percent 
evaluation for his left index finger disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5225, there exists no basis 
upon which to predicate assignment of a higher evaluation by 
reason of functional loss due to pain, limitation of motion, 
or incoordination, under the criteria of 38 C.F.R. §§ 4.40, 
4.45 and DeLuca, supra.

It has been held that consideration of functional loss due to 
pain is not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has considered whether a higher rating may be 
assigned for the veteran's right index finger disability 
under Muscle Group VII, which functions to flex the wrist and 
fingers, but the evidence shows that there is no muscle 
involvement. 38 C.F.R. § 4.73, Diagnostic Code 5307.  

Summary

The Board has considered the provisions of Fenderson 
pertaining to staged ratings. However, staged ratings are not 
warranted in this case.  The service-connected residuals of 
the left leg fracture have been rated as 10 percent disabling 
for knee impairment, effective from May 14, 1994.  The 
service-connected residuals of the left leg fracture have 
been rated as 10 percent disabling for the muscle impairment, 
evaluated under the criteria for a tender and painful scar 
from May 14, 1994 to March 31, 1999, and under different 
criteria for a muscle herniation from April 1, 1999.  
Although the rating criteria under which this disorder was 
evaluated were changed, the 10 percent has remained in effect 
for the soft tissue residuals since May 14, 1994.  A review 
of the evidence reflects that there is no period during which 
the criteria for a rating higher than 10 percent for the left 
knee disability and the separate 10 percent for the left leg 
soft tissue injury have been satisfied.  The veteran's 
service-connected residuals of the fractures to the left 
thumb and index fingers have been rated as 10 percent 
disabling effective from May 14, 1994.  A review of the 
evidence reflects that there is no period during which the 
criteria for a rating higher than 10 percent for this left 
hand disability have been satisfied.
     
In conclusion, the Board finds that the preponderance of the 
evidence is against a rating greater than 10 percent for the 
residuals of a left leg fracture manifested by left knee 
disability and against a rating greater than 10 percent for 
the residuals of a left leg fracture as manifested by muscle 
injury.  Finally the evidence is against a rating greater 
than 10 percent for the residuals of fractures to the first 
and second fingers.  


ORDER

A rating in excess of 10 percent for residuals of mid shaft 
fracture of the left tibia with internal derangement of the 
left knee is denied.

A rating in excess of 10 percent for residuals of mid shaft 
fracture of the left tibia with muscle herniation of the left 
lower extremity is denied.

A rating in excess of 10 percent for residuals of a fracture 
of the left first and second metacarpals, with rotation 
abnormality of the second metacarpal is denied.


REMAND

Service medical records reflect that the veteran sustained a 
torn anterior cruciate ligament (ACL) and medial collateral 
ligament (MCL) of the right knee as a result of the October 
1991 motor vehicle accident.  He underwent ACL reconstruction 
surgery of the right knee in December 1992 and removal of the 
proximal tibial interference screw in January 1993.  

VA medical records reflect continued right knee symptoms, 
such as continued pain on extension of his knee.  He 
underwent more arthroscopic surgery in October 1996, which 
included removal of Cyclops lesion and notchplasty.  Right 
knee X-rays taken in November 1996 reflect findings of status 
post ACL repair, and probable intra-articular loose bodies 
vs. early synovial chondromatosis.  

The most recent VA examination which fully addresses the 
veteran's right knee symptoms is the VA examination of April 
1999.  No X-rays were taken in conjunction with this 
examination.  

Subsequent to the April 1999 VA examination, a private 
medical record drafted in October 2000 by D.C. Mackay, M.D., 
reflects an opinion that the veteran now had moderate 
degenerative arthritis of the right knee, manifested by 
aching, swelling, pain, catching and popping, and further 
arthroscopy of this knee was recommended due to the continued 
symptoms.

The fee basis examination of August 2001 is inadequate for 
the purposes of addressing the veteran's current right knee 
symptoms.  This examination report specifically focused on 
the veteran's left leg and left knee symptoms.  Although the 
portion of this examination dealing with the range of motion 
and other findings concerning pain, weakness or 
incoordination described these results in terms of both 
knees, the bulk of this examination addressed the history and 
complaints as they related to his left leg symptoms.  The 
examination report also does not include X-ray findings for 
the right knee.  

Here, the Board notes the potential applicability of 
VAOPGCPREC 23-97 (July 1, 1997) in which General Counsel 
stated that when a knee disorder is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2001) and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or 5261 (2001), separate evaluations may 
be assigned for arthritis with limitation of motion and for 
instability.  However, General Counsel stated that if a 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned.  From the record, and 
particularly with the October 2000 private medical report 
suggesting "moderate arthritis" in the right knee, it is 
unclear if the veteran currently has both instability and 
arthritis, along with a manifested motion limitation at least 
zero percent disabling to warrant application of such 
opinion.  

In addition, as discussed above there has been a significant 
change in the law during the pendency of this appeal brought 
about by the VCAA.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

Accordingly, for the reasons above, these claims are returned 
to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.

3.  The veteran should be afforded a 
special VA orthopedic examination to 
determine the current manifestations and 
severity of his service-connected right 
knee disorder.  Notice of the examination 
date should be documented in the claims 
folder.  The veteran's claims folder and 
a copy of this remand should be made 
available to the examiner for review, the 
receipt of which should be acknowledged 
in the examination report.  Any indicated 
studies, including X-rays, should be 
performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by 
the examiner.

The orthopedic examiner is requested to 
identify all residuals of the veteran's 
service-connected right knee injury, 
specifically indicating whether the 
veteran has any arthritis of the right 
knee.  The examiner should specifically 
report active and passive ranges of 
motion of the right knee, and indicate at 
what point, if any, in degrees of motion, 
the veteran experiences painful motion.  
The examiner should note whether there is 
any recurrent subluxation or lateral 
instability present in the right knee, 
and if so, the examiner should comment on 
whether it is slight, moderate or severe.  
The examiner should also render an 
opinion on the extent, if any, of any 
fatigue, weakness, functional impairment, 
impaired coordination or pain in the 
right knee, from the service-connected 
disability, due to repeated use or flare- 
ups, and should portray these factors in 
terms of any additional loss in range of 
motion.  The examiner also should render 
opinions on whether the veteran's 
subjective complaints are consistent with 
organic pathology/objective findings.  
Finally, the examiner should also comment 
upon the severity of right knee surgical 
scarring.  

All findings should be reported in detail 
and the foundation for all conclusions 
should be clearly set forth.  A 
comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.  
Through his representative, the veteran 
should be advised of the importance of 
appearing for a rating examination in 
regard to the claim and of the potential 
consequences of failing to report for an 
examination.  See 38 C.F.R. § 3.655.

4. The RO should then review the 
examination report.  If not responsive to 
the Board's instructions, it should be 
amended by the examiner so that the case 
will not have to be remanded again.

5.  The RO should then re- adjudicate the 
claim of entitlement to an increased 
rating for residuals of a right knee 
injury based on the entire evidentiary 
record, with consideration of 38 C.F.R. 
§§ 3.321, 4.10, 4.40, 4.45, 4.59; 
VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998); DeLuca 
v. Brown, 8 Vet. App. 202 (1995); and 
Johnson v. Brown, 9 Vet. App. 7 (1996).  
The RO should also consider whether a 
separate increased rating is warranted 
for the right knee scarring.  If the 
benefit sought on appeal remains denied, 
the veteran and the representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 



